OFFICER CERTIFICATE March 6, Bank of America Commercial Mortgage Inc. Commercial Mortgage Pass-Through Certificates Series 2007-5 Subservicing Agreement Pursuant to the requirements of that certain Subservicing Agreement (the "Agreement"), it is hereby certified that on behalf of Midland Loan Services, Inc. (the "Servicer"), (i) a review of the Servicer's activities during the calendar year 2008 (the "Reporting Period") and of its performance under the Agreement has been made under the undersigned officer's supervision; (ii) to the best of the undersigned officer's knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period; and (iii) the Servicer has not received any notice during the Reporting Periodregarding qualification, or challenging the status, of any REMIC formed pursuant to the Agreement from the IRS or any other governmental agency or body. Nature and Status of Failures: None. MIDLAND LOAN SERVICES, INC. /s/ Steven W. Smith Steven W. Smith President and Chief Operating Officer
